Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8 rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication (2006/0191087) to Maguire, Jr. et al.
Regarding claim 5, Maguire, Jr. et al. discloses a long flexible core member (14) inserted into (into the mid-section of the body (1) see FIG. 4D) a twisted tubular woven fabric (1) comprising a weft yarn (6) comprising a microfiber yarn (See paragraph [0055]-[0057]) (See FIG. 1). Except, Marguire, Jr. et al. is silent regarding having a diameter of 2 µm to 8 µm. However, the diameter ranger of 6 µm is not critical to the invention; therefore, it would have been obviousness for one of ordinary skill in the art before the invention was made to make the microfiber yarn (3) in this 6 µm range since in order to achieve optimization. 
Regarding claim 6, Maguire, JR. et al. as modified above teaches that the microfiber yarn (6) is made of polyester (See paragraph [0057]).
Regarding claim 7, Maguire, JR. et al. as modified above is silent regarding that the tubular body is twisted at 5 twists/5 cm to 15 twists/5 cm. However, this twisted range of 10 twists/5cm absent criticality in the specification would have been obvious for one of ordinary skill in the art before the invention was made to make the tubular body between 5 twists/5cm to 15 twists/5cm since such modification would have obvious in order to achieve optimization. 
Regarding claim 8, Maguire, JR. et al. as modified above is silent regarding that the tubular body is twisted at 5 twists/5 cm to 15 twists/5 cm. However, this twisted range of 10 twists/5cm absent criticality in the specification would have been obvious for one of ordinary skill in the art before the invention was made to make the tubular body between 5 twists/5cm to 15 twists/5cm since such modification would have obvious in order to achieve optimization. 




Conclusion
2.	Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. The Applicant argues that previously applied art U.S. Patent (5,555,716) to Dugan does not have the comparative removing capacities with respect to lipids as found in the present application. Moreover, the Applicant argues that the claimed diameter range of diameter of 2 µm to 8 µm is critical and non-obvious over the prior art of record absent a showing a “result effective variable”. As a result, Dugan fails to discloses the claimed range. However, with respect to U.S. Patent Publication (2006/0191087) to Maguire, Jr. et al. as applied to the independent claim 5 in this rejection. It appears based on Applicant’s preferred range of diameter of 2 µm to 8 µm that the yarn of Maguire, Jr. et al. is capable of being made in this range since the claims are not limited to cleaning of wiping off oil film since the product is being claimed as opposed to the precise method of using the yarn to clean off oil film.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723